Fairhurst, J.
¶21 (dissenting) — The facts of this case are not in dispute. There is a house that, according to neighbors, receives a high volume of short stay traffic by bicycle, car, and foot every single day. The police, relying on this information, have identified the house as a drug house. One day, an officer sees Walter Moses Doughty go to the house and leave two minutes later. Maybe he was dropping off a borrowed movie, or maybe he was picking up an article of clothing he had previously left behind. One can speculate about a whole myriad of possibilities for almost any given factual scenario. However, the inquiry is not what is conceivable but what is reasonable to suspect, and it is most reasonable to suspect that Doughty was doing what the large quantity of other short stay visitors were likely doing at this house every day — buying drugs. That this event took place at 3:20 a.m. should make these suspicions even more reasonable. Is it enough information for an arrest? No. Is it enough information to stop Doughty and inquire about his actions? Yes. I respectfully dissent.
¶22 Article I, section 7 of the Washington State Constitution and the Fourth Amendment to the United States Constitution protect against unreasonable searches and seizures. Generally, warrantless searches are per se unreasonable under both the Fourth Amendment and article I, section 7. State v. Duncan, 146 Wn.2d 166, 171, 43 P.3d 513 (2002) (citing State v. Williams, 102 Wn.2d 733, 736, 689 P.2d 1065 (1984)). However, there are “ ‘a few jealously and carefully drawn exceptions’ to the warrant requirement.” Id. (internal quotation marks omitted) (quoting Williams, 102 Wn.2d at 736). The State bears the burden of showing *67that a warrantless search or seizure meets such an exception. Id. at 172.
¶23 One of these exceptions is the Terry5 investigative stop, which allows an officer to briefly stop and detain a person without a warrant when the officer reasonably suspects that the person is engaged in criminal conduct. State v. Day, 161 Wn.2d 889, 895, 168 P.3d 1265 (2007). A Terry stop must be reasonable, and the inquiry is “whether the officer had ‘specific and articulable facts, which, taken together with rational inferences from those facts reasonably warrant [the] intrusion.’ ” State v. Kennedy, 107 Wn.2d 1, 5, 726 P.2d 445 (1986) (quoting Terry, 392 U.S. at 21). Out of recognition of the fact that a stop is a lesser intrusion than an arrest, the standard of proof required is lower than probable cause, and the officer need only reasonably surmise that there is a “substantial possibility” that criminal conduct has occurred, looking at the totality of the circumstances known to the officer.6 Id. at 6.
¶24 A review of the Terry facts reveals the divide between how the United States Supreme Court and the majority understand the Terry doctrine. In Terry, an experienced police officer witnessed two men engaging in suspicious activity. 392 U.S. at 5-6. Specifically, he saw two men repeatedly take turns walking 300 to 400 feet down a *68sidewalk past a store, peering into the store window, and then turning around and peering in the window again on the way back. Id. After one would complete his turn, the two would confer before the other would start his turn. Id. They repeated this ritual for 10 to 12 minutes before following a third man down the street. Id. Based on his experience, the officer suspected the men were casing the store for a robbery. Id. at 6. He stopped them, asked them for identification, and frisked two of them for weapons, finding two illegally concealed firearms. Id. at 6-7. The Court upheld the stop and the frisk. Id. at 8.
¶25 The Court determined that the officer’s suspicion was reasonable. Id. at 21-22. The officer never saw a weapon prior to the seizure, nor did he rely on any informant tips. See id. at 5-7. Instead, the Court noted that the officer “had observed [the suspects] go through a series of acts, each of them perhaps innocent in itself, but which taken together warranted further investigation.” Id. at 22.
¶26 Doughty’s case is similar. Here, the police had not seen a drug transaction at the house, nor had officers received tips from informants who claimed to have witnessed actual drug transactions. Instead, officers had “numerous” reports from neighbors that “every [ ]day” there were “large quantities of short stay traffic” on foot, on bikes, or in cars. Clerk’s Papers at 45. A single short stay at a home is not indicative of drug activity, but numerous short stays every day is a telltale sign of drug sales. If Doughty had gone to this house for an hour or two, the situation would be quite different. However, Doughty went for two minutes. Id. The short time indicates a transaction. The fact that Doughty’s two minute visit took place at 3:20 a.m. further indicates he engaged in a drug transaction. In short, under the totality of the circumstances, it is reasonable to believe there is a “substantial possibility” that Doughty was engaged in criminal conduct — the purchase of drugs. Kennedy, 107 Wn.2d at 6.
¶27 The majority analogizes this case to two cases from the Court of Appeals: State v. Richardson, 64 Wn. App. 693, *69825 P.2d 754 (1992) and State v. Gleason, 70 Wn. App. 13, 851 P.2d 731 (1993). Majority at 64-65. In Richardson, a police officer stopped Jerry Ray Richardson because he was “in a high crime area, late at night, walking near” a suspected drug dealer named Tom Gonzales. 64 Wn. App. at 697. The Court of Appeals correctly determined that this information was insufficient to warrant reasonable suspicion. Id. None of the facts suggested that Richardson had engaged in a transaction with Gonzales. See id. at 694-95. The officer suspected Gonzales of dealing drugs because he was standing on a street corner and repeatedly approaching vehicles and engaging in conversation with the occupants of those vehicles. Id. at 694. Richardson’s contact with Gonzales did not fit that pattern.
¶28 The facts in Gleason are similarly lacking. In Gleason, a man was stopped by police because he was leaving an apartment complex that had a history of drug activity.7 70 Wn. App. at 14-15. The officers did not know how long Gleason had been at the apartment complex, nor is it clear that the officers had even identified the apartment from which Gleason had come. Id. at 18. In short, the officers saw no evidence to suggest that Gleason himself had engaged in a drug transaction. See id.
¶29 In contrast to both Richardson and Gleason, here, there is evidence that Doughty’s contact with the house was transactional. If one were looking at a suspected drug house for drug transactions, a short stay would be the prime indicator that a drug sale had occurred inside. A short stay at 3:20 a.m. is even more indicative of a drug transaction. Therefore, not only could police know that Doughty had spent time at a suspected drug house, police could infer from Doughty’s short stay at 3:20 a.m. that there was a substantial possibility Doughty had purchased drugs from *70that house. That particularized suspicion is what was lacking in Gleason and Richardson and is what establishes reasonable suspicion in this case.
¶30 Because I conclude that the seizure of Doughty was a valid Terry stop, I would affirm the Court of Appeals.
Madsen, C.J., and J.M. Johnson, J., concur with Fairhurst, J.

 Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).


 The majority asserts that every exception to the warrant requirement must be established by clear and convincing evidence. Majority at 62. In the context of a Terry stop, this requirement offers only confusion. Saying the State needs to establish reasonable suspicion by clear and convincing evidence is as absurd as saying the State must show guilt beyond a reasonable doubt by a preponderance. This error is recent and arose in dictum in State v. Garvin, 166 Wn.2d 242, 250, 207 P.3d 1266 (2009). For the proposition that all exceptions to the warrant requirement need be shown by clear and convincing evidence, Garvin cites to State v. Smith, 115 Wn.2d 775, 789, 801 P.2d 975 (1990). Garvin, 166 Wn.2d at 250. However, Smith did not recognize a clear and convincing burden for all warrant exceptions; instead, only the voluntariness of consent had to be shown by clear and convincing evidence. 115 Wn.2d at 789. I have found no case other than Garvin where we have recognized a clear and convincing burden for a warrant exception outside of consent. In short, the dictum in Garvin was an unwarranted extension that injects confusion into our Fourth Amendment and article I, section 7 jurisprudence. This court not only should refuse to follow it but should explicitly repudiate it.


 Apparently, Gleason was singled out because he was a Caucasian leaving a “primarily Hispanic” apartment complex. Gleason, 70 Wn. App. at 18, 14-15. As this was an inappropriate basis for suspecting criminal conduct, the court did not consider this information in determining the existence of reasonable suspicion. Id. at 16 (citing State v. Barber, 118 Wn.2d 335, 336, 823 P.2d 1068 (1992)), 18.